 Case 5:21-cv-10288-JEL-RSW ECF No. 5, PageID.19 Filed 03/25/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Oluwarinde Oluwasanmi,

                        Petitioner,     Case No. 21-cv-10288

v.                                      Judith E. Levy
                                        United States District Judge
Director, Bureau of Immigration
and Customs Enforcement, et al.,        Mag. Judge R. Steven Whalen

                        Respondents.

________________________________/

                   ORDER DISMISSING CASE [3]

     On February 2, 2021, Petitioner Oluwarinde Oluwasanmi filed a

pro se petition for a writ of habeas corpus under 28 U.S.C § 2241. (ECF

No. 1.) On February 26, 2021, Petitioner filed a notice to withdraw the

petition. (ECF No. 3.) In this notice, Petitioner asks the Court to allow

him to withdraw his petition because he “[has] reasonable fear that

further pursuant [sic] of the case might lead to even more prolonged

detention.” (ECF No. 3, PageID.13.) No answer or motion for summary

judgment has been filed.
 Case 5:21-cv-10288-JEL-RSW ECF No. 5, PageID.20 Filed 03/25/21 Page 2 of 3




     While Petitioner does not identify the specific rule he relies on in

support of his request that his petition be voluntarily withdrawn, his

request appears to have been made pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i). “Rule 41(a) applies to habeas corpus proceedings.” Bey v.

Hemingway, No. 2:20-CV-12029, 2020 WL 8617585, at *1 (E.D. Mich.

Sept. 18, 2020) (citing Williams v. Clarke, 82 F.3d 270, 272–73 (8th Cir.

1996); Doster v. Jones, 60 F.Supp.2d 1258, 1259 (M.D. Ala. 1999) (citing

cases)). Rule 41(a)(1)(A)(i) permits an action to “be dismissed by the

plaintiff without order of court by filing a notice of dismissal at any time

before service by the adverse party of an answer or of a motion for

summary judgment, whichever first occurs.”

     The Sixth Circuit has “taken [Rule 41(a)(1)(A)(i)] at face value” and

assumed that it “means what it says.” Aamot v. Kassel, 1 F.3d 441, 444

(6th Cir. 1993). “During that period [before the defendant files an answer

or a motion for summary judgment], the court has no discretion to deny

such a dismissal.” Id. at 443. A dismissal under Rule 41(a)(1)(A)(i) is

without prejudice. Id.




                                     2
 Case 5:21-cv-10288-JEL-RSW ECF No. 5, PageID.21 Filed 03/25/21 Page 3 of 3




     Accordingly, Petitioner’s request in his Notice to Withdraw Petition

is GRANTED. Petitioner’s petition for writ of habeas corpus is

DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.



Dated: March 25, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge



                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 25, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
